Citation Nr: 1026108	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition, to include as secondary to a service-connected 
cervical spine disability.

2.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to a service-connected 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1988.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2006 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection for degenerative joint disease of the arms, legs, 
feet, and cervical spine on a direct basis.  In an April 2007 
rating decision, the RO granted service connection for 
degenerative joint disease and degenerative disc disease of the 
cervical spine with radiculopathy of the upper extremities.  The 
RO assigned a 10 percent evaluation, effective September 26, 
2005, a 100 percent evaluation, effective March 15, 2006, and a 
10 percent evaluation, effective May 1, 2006.  The cervical spine 
and arm claims are not in appellate status.

The issues have been recharacterized to more accurately reflect 
the evidence and the Veteran's claims. 

In November 2006, the Veteran had a hearing before a Decision 
Review Officer (DRO) and the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.

The Veteran was in a motor vehicle accident in 1984.  He is 
service-connected for a cervical spine disability.  In an undated 
statement, the Veteran reported pain and numbness in the toes of 
both feet.  He also reported numbness in both legs.  He stated 
that he has had these problems since the motor vehicle accident.  
During his November 2006 DRO hearing, the Veteran testified that 
he has bilateral leg and feet disabilities that are secondary to 
his service-connected cervical spine disability.  Accordingly, 
the issue of service connection on a secondary basis has been 
raised and should be properly adjudicated.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended 
effective October 10, 2006.  Review of the record indicates that 
proper notice was not provided.  This must be done.

Service treatment records establish that the Veteran was treated 
for right foot pain in December 1969.  He injured his left foot 
in September 1970.  X-rays were negative.  The Veteran was 
treated for left foot pain in December 1977, and again in August 
1978 when he was diagnosed with Achilles tendonitis.  A November 
1987 retirement examination shows that the lower extremities 
evaluation was normal.  The Veteran denied a history of foot 
trouble at that time.

Private treatment records dated April 2004 show that the Veteran 
was diagnosed with left leg numbness secondary to degenerative 
disc disease of the cervical spine.

During the hearing, the Veteran stated that there are additional 
relevant treatment records that may suggest a nexus between any 
current leg and foot disabilities and his service-connected 
cervical spine disability.  See Hearing Transcript at 7-8.

Given the diagnosis of left leg numbness secondary to the 
service-connected cervical spine disability and the Veteran's 
assertion that he has experienced numbness in his toes and legs 
since the motor vehicle accident, an opinion is warranted 
addressing the nature, extent and etiology of any bilateral foot 
and leg disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran and his representative 
of 38 C.F.R. § 3.310 and an amendment to 
that regulation, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).

2.	Contact the Veteran and request a properly 
executed VA Form 21-4142, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs, for Dr. 
Morris.  Upon receipt of the release, take 
appropriate steps to obtain complete 
treatment records from the doctor.

The Veteran should be informed that in the 
alternative, he may submit copies of the 
records himself directly to VA.

3.	Schedule the Veteran for a VA examination 
to determine the nature, extent and 
etiology of any bilateral leg or foot 
disabilities.  The examiner must review 
the claim file and a copy of this remand 
in conjunction with the examination and 
make a note of such review in the 
examination report.  All necessary tests 
should be conducted and the following 
questions should be answered:

(a)	Does the Veteran have current 
bilateral leg and/or foot 
disabilities?

(b)	If so, are they at least as 
likely as not related to service?

(c)	If so, are they at least as 
likely as not caused or aggravated 
by the Veteran's service-connected 
cervical spine disability?

A full and complete rationale for all 
opinions expressed is required.

4.	Then readjudicate the claims.   If either 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
Veteran unless he is notified.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


